Citation Nr: 1730508	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hallux valgus (bunions) bilaterally.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served in the Army from October 1986 to October 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim for bilateral hallux valgus of the feet (bunions).  

The Veteran originally requested to appear for a Board hearing at her RO.  In June 2016, VA determined that the Veteran no longer desired to attend a hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.     38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran underwent VA examination of the feet in April 2012.  Hallux valgus was diagnosed.  The examiner opined that the Veteran's bilateral foot disorder was not linked to active duty service.  The rationale provided was that the notation of heel pain during active duty was not bunions and probably not plantar fasciitis since "it is not an ongoing issue in the service treatment records."  Significantly, the lack of treatment is not determinative of the claim.  The Veteran has reported that she experienced an ache in her arches during physical training and also that her feet would swell in her boots.  She also indicated that she had had foot pain during active duty.  The examiner who conducted the April 2012 VA examination did not address this evidence.  Additionally, private medical opinions have been associated with the claims file which provide evidence linking hallux valgus to active duty.  The examiner did not have access to these reports at the time of the April 2012 VA examination.  A remand is required in order to obtain a VA examination which addresses the Veteran's self-reported symptomology during active duty as well as the private medical opinions.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim file must be reviewed, and associate with the record any outstanding records of evaluations or treatments the Veteran has received for the disabilities at issue.

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed bilateral foot deformity (hallux valgus).  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hallux valgus was incurred in or aggravated by the Veteran's active service.  The examiner must consider the lay evidence of record concerning the Veteran's hallux valgus to include the Veteran's reports of foot swelling and pain during active duty.  The examiner must also address the private medical evidence which addresses the etiology of the hallux valgus.  The lack of in-service treatment is not totally determinative of the issue but is something to be taken into account.  The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




